880 F.2d 415
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas Leroy MARTIN, Defendant-Appellant.
No. 89-3519.
United States Court of Appeals, Sixth Circuit.
July 28, 1989.

Before WELLFORD and RYAN, Circuit Judges and CONTIE, Senior Circuit Judge.

ORDER

1
An order was entered June 20, 1989 directing the defendant to show cause why his appeal should not be dismissed for lack of appellate jurisdiction on the grounds that his notice of appeal was filed outside the time limits set forth in Fed.R.App.P. 4(b).  The government subsequently filed a motion to dismiss on the same grounds.  The defendant responds in opposition, requesting that the Court grant jurisdiction in the interest of justice.


2
Compliance with the time requirements of Fed.R.App.P. 4(b) is a mandatory and jurisdictional requirement which this Court cannot waive or extend.    United States v. Merrifield, 764 F.2d 436, 437 (5th Cir.1985) (per curiam);  see also Browder v. Director, Department of Corrections of Illinois, 434 U.S. 257, 264 (1978).  Since the defendant has neither sought nor received an extension of time from the district court, his appeal must be dismissed for lack of jurisdiction.


3
Therefore, it is ORDERED that the motion to dismiss is granted.